DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 09/28/2020.
	Claims 1, and 3 – 15 have been amended by the Applicant.
	Claims 16 – 20 have been added by the Applicant. 
	Claims 1 – 20 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 20 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §102 rejections of claims 3 – 9 and 11 – 12 are hereby withdrawn pursuant Applicant’s amendments and arguments being found persuasive. See Allowable Subject Matter section below for further analysis and discussion.
The 35 U.S.C. 103 rejections of claims 1, 2, 10, and 13 – 15 are withdrawn pursuant Applicant’s amendments and arguments being found persuasive. See Allowable Subject Matter section below for further analysis and discussion.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites the following limitation, “and notify the the buyer user that the received intent is accepted”. The Examiner believes that the first “the” should have been stricken out in the Applicant’s amendment, and will interpret the claim as such. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "An asset data management system for managing confidential asset data for online transactions, the database server comprising: at least one processing device " 
There is insufficient antecedent basis for this limitation in the claim, because claim 14 is an independent claim which initially recites an asset data management system not a database server.
 Appropriate action is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
An online deal making platform for facilitating transactions between parties, the platform comprising:  at least one processing device; 
and at least one computer readable storage device storing instructions that, when executed by the at least one processing device, cause the at least one processing device to: transmit data instructions to a seller user’s computing device, the data instructions being executable by the seller user’s computing device to generate prepackaged due diligence for an asset, the data instructions being executable to:
prompt the user to answer questions about the asset; 
and receive answers to the questions, the answers including confidential information; 
and process the answers to generate a summary of the asset including at least one asset score, wherein the at least one asset score is based at least in part on the confidential information but does not contain the confidential information;
transmit the summary of the asset to the online deal making platform; 
store the answers to the questions for transmission to a data room without transmitting the answers to the online deal making platform;
generate an asset listing including the summary of the asset; 
present the asset listing to a buyer user;
receive a request from the buyer user to obtain additional information about the asset;
direct the buyer user to the data room to obtain additional information about the asset;
receive an intent to enter into a deal for the asset from a buyer user; 
and notify the seller user of the buyer’s intent to enter into a deal for the asset.
	These limitations recite Certain Methods of Organizing Human Activity, such as by performing commercial interactions [see 2106.04(a)(2)(II)]. This is because the limitations above recite a series of steps for facilitating transactions between parties, by collecting, manipulating and transmitting/providing asset information to buyers. This represents a commercial interaction (e.g. sales activity). Additionally, the steps of buyers expressing intent to enter a deal for a buyer and being provided access to the deal for the asset represents a legal interaction, that is because intent to enter a deal and entering said deal can be considered an agreement in the form of a contracts. . Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain methods of organizing human activity" grouping of abstract ideas [see again 2106.04(a)(2)(II)]. 
Independent claims 3 and 13 – 15 recite a platform, methods, and an asset management system (respectively), which recite substantially similar limitations all for the purposes of facilitating transactions between parties. As such, claims 3 and 13 – 15 recite an abstract idea for reasons similar to those seen above for claim 1. 
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 recites additional elements, including an online deal making platform for facilitating transactions between parties, the platform comprising:  at least one processing device; and at least one computer readable storage device storing instructions. In addition to the platform the system also includes a deal room for storing confidential information. Although reciting 
Independent claims 3 and 13 recite similar additional elements as in claim 1, and these elements are also not sufficient to integrate the abstract idea into a practical application for the same reasons discussed above. 
Independent claims 14 and 15 recite an asset data management system and a computer implemented method (respectively). Claim 14 recites substantially similar computing components as claims 1 and 3, these elements are not sufficient to integrate the abstract idea into a practical application for the same reasons discussed above. Claims 14 and 15 recite an additional elements which include receiving encrypted data and storing encrypted data in a data room. Claim 15 further recites the actual step of encrypting data. Examiner notes that these elements are also considered insufficient to integrate the abstract idea into a practical application; that is because the encryption process is recited the high level of generality failing to set forth any specific or special utilization of said  “encrypted data” other than merely receiving, storing and transmitting. Additionally, the claims fail to set forth any restrictions on the manner by which data is encrypted. Ultimately, the limitation represents the mere implementations of manipulating and/or transmitting data by the claimed (generic) processor, and nothing more than the general link of the abstract idea to a specific technical environment.
fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application [see MPEP 2106.04(d)]. Note independent claims 3 and 13 – 15 do not integrate the recited exceptions into a practical application for substantially similar reasons as for claim 1. 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
see MPEP 2106.05(d)(ll)], including at least:
•    Receiving or transmitting data over a network (e.g. receive answers to generate summary, transmit summary, present asset listings, receive intent, notify seller, etc.)
•    storing and retrieving information in memory (e.g. store answers to questions, etc.)
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 3, and 13 – 15, recite substantially similar limitations as claim 1. Claims 3 and 13 – 15 are rejected under substantially similar rationale as claim 1. 
Dependent claims 2, 4 – 12, and 16 – 20 also do not integrate the abstract idea into a practical application. While the Examiner acknowledges that the dependent claims recite further limitation with regard to encrypting data and accessing information, the Examiner reiterates that these additional limitations are recited at a high level of generality lacking any and all technical specificity or links beyond tying the procedure for purchasing assets to a technical realm. As such, claims2, 4 – 12, and 16 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 1.

Lastly, under step 2B, dependent claims 2, 4 – 12, and 16 – 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2, 4 – 12, and 16 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.
In view of the analysis above the Examiner concludes that claims 1 – 20 are rejected under 35 U.S.C. 101.

Response to Arguments
Rejections under 35 U.S.C. 101
not found persuasive. Applicant’s remarks are incorporated fully herein [see Remarks, 09/28/2020, pages 10 – 18]. 
Referencing the 101 rejection write-up seen in the previous Office Action, it is noted that the Applicant explicitly disagrees with the analysis and conclusions formed by the Examiner with regard to the individual steps of the eligibility framework. 
Under step 2A Prong 1: 
Applicant first notes that “the Office Action, at page 4 characterize the asserted abstract idea as being “an asset purchasing procedure,” relying on independent claim 1 as representative of the claimed subject matter”. Further asserting that “the classification of all elements recited in claims 1-20 (as amended and added herein) as allegedly being directed to “an asset purchasing procedure” and therefore abstract is contrary to the May 4, 2016 Guidelines requiring “the rejection should identify the abstract idea as it is recited {i.e., set forth or described) in the claim, and explain why it corresponds to a concept that the courts have identified as an abstract idea”. 
To this accord, Applicant argues that “the rejection must identify the specific claim limitations and explain why those claim limitations set forth a judicial exception (e.g., an abstract idea)). Applicant respectfully submits that this required level of detail and explanation is not provided in the Office Action”.
Examiner respectfully disagrees. Similarly to the 101 rejection analysis seen above, the previous action emphasized the limitations of the claims that were considered to make up the abstract idea. Representative claim 1 recites numerous limitations including receiving a request to post a new asset, transmitting a due diligence application, prompting a seller to answer a questionnaire included in the due diligence application, receiving answer, processing answers to generate a summary of the asset, facilitating transactions between parties, and as such the Examiner reiterates the assertion that the claim is directed to ‘Certain Methods of Organizing Human Activity’ because the combination of elements (e.g. the claim as a whole) are all directed to steps for setting up/preparing for an asset transaction. Individually, the limitations clearly set forth steps for setting up the transaction (e.g. request to post new asset, transmitting and receiving information about the asset through the due diligence questionnaire, and transmitting a generated asset summary to a deal making platform), these steps are clearly marketing or sales activities. Further, the limitations of claim 1 recite steps for allowing users to enter into a transaction (e.g. present asset listing to buyers and receiving from the buyer intent to enter the deal), these limitations are also considered to be sales activities and could also be directed to legal interaction when considering intent to deal and entering a deal as a contractual relationship. As such, the Examiner respectfully asserts that the claim as a whole as well as individual limitations have been shown to be directed to commercial interactions which fall under the ‘Certain Methods of Organizing Human Activities’ grouping of abstract ideas.  

Under Step 2A Prong 2: 
First, Applicant notes that “the Office Action, on page 4 concludes, without any analysis, that “the abstract idea is not integrated into a practical application” because the claims additionally recite a platform, a processing device, and a storage device storing instructions for execution by the processing device, these elements allegedly being “recited at a high level of generality.” However, these statements do not reflect the law for computer-implemented inventions. Instead, the proper inquiry is whether the claims are directed to a specific improvement in technology as disclosed in the specification”.
MPEP 2106.04(d), Section I, which states that the limitations that Courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:  Improvement in the functioning of a computer, or an improvement to other technology or technical field; Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. To this accord, the Examiner asserts that the 101 analysis seen in the previous action as well as above acknowledged the presence of additional elements such as processing devices and computer storage devices and evaluated the applications of these devices (e.g. receiving requests from sellers, buyers; transmitting diligence information, and the like) to determine whether these performed steps resulted in an improvement to technology, whether they required any particular technology to perform them, or whether there was a specific arrangement of such elements that could result in any improvements. Ultimately the Examiner concludes that neither the claims at issue, nor Applicant’s specification, purport to offer a “non-conventional” arrangement of components, further claims and the additional elements do not purport to improve a computer’s ability to store information more efficiently, increase the computer’s processing power, increase the computer’s ability to process any algorithm more efficiently, override what is well-understood, routine, and conventional, or the like. Ultimately the Examiner asserts that any improvement found in the Applicant’s disclosure is to the method of performing the abstract idea itself.  Any improvement is manifested only in the procedure for facilitating transactions between parties, resulting in an improved commercial benefit, with no tie or connection to the technology performing the facilitation, or any technical fields. 

In view of above Applicant asserts that “the claims pending in this application stand apart because they do not recite some broad steps or system for data collection, data manipulation, and data storage, as asserted by the Office Action. Instead, the claimed solution is directed to a patent-eligible improvement to a method and system for facilitating transactions between parties”, further arguing that “the particular problem at issue in this application is the difficulty of performing a thorough due diligence between a seller and a buyer such that the buyer is comfortable in proceeding with an asset transaction between the two parties. Part of the difficulty is the time, energy, and expense both parties have to invest during a due diligence process. Further, even after such an effort, in many cases important issues are still not identified until late into the due diligence process”. Applicant argues that “the claimed systems and method improves the functional technology for facilitating transactions by: providing a solution to maintain confidentiality of the information about the asset and/or the seller thereof; improving upfront transaction certainty by identifying and selecting deals faster; and providing a solution to proceed to deals faster by enabling buyers to assess approvability and commercialibility of an asset in advance, and mitigate the risk of jumping into a deal with unknown outcomes by justifying the deal before expensive and time-consuming due diligence”.
Examiner respectfully asserts that Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. In other words, while the claims may be providing a better system and process for facilitating asset transactions between parties, the claimed invention is not providing the type of improvement required to demonstrate integration into a practical application. Considering Applicant’s asserted improvements (e.g. maintaining confidentiality, improving upfront transaction certainty, and selecting/proceeding to deals faster), the Examiner asserts that these improvements are improvements to a business process of facilitating transactions between parties rather than any improvements to any technology or technical fields. Further, the Examiner asserts that Applicant’s specification does not contain any discussion of technical advantages provided by the claimed systems and methods. 

Under Step 2B: 
Applicant notes that “on pages 5-6, the Office Action purports to perform the second step of Alice, but the majority of this discussion is merely conclusory with little identification or analysis of specific claim elements. For example, the Office Action, on page 5 concludes that the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception. However, given that the asserted abstract idea of “an asset purchasing procedure” is not recited in any of the independent claims, then the requisite “additional elements” consist of each and every element and step recited in independent claim 1. The Office Action has impermissibly ignored the vast majority of these elements and steps because it has restricted, on page 6 of the Office Action, the “additional elements” to be “receiving or transmitting data over a network” and “storing and retrieving data”. To this accord Applicant argues that “in the absence of the required consideration of each claim element in addition to the asserted abstract idea, the Office Action cannot properly conclude that the claims fail to ‘transform the nature of the claim’ into a patent-eligible application”.
Examiner respectfully disagrees. The analysis performed in the previous rejection as well as the rejection seen above the examiner identified the claimed computing devices as the additional elements. These elements performed functions which included receiving a request from a seller…, transmitting a due diligence application…, prompting the seller to answer…, receiving answers…, transmitting summary…, receiving user request for information or user intent, and notifying the seller of buyers intent are mere data receiving and transmitting steps. Similarly, transmitting the seller’s information to the deal room or platform, as well as sending summaries to platform for display are both associated to he claims do not overcome a technical problem or propose a technical solution, but merely perform the present abstract idea using generic computer structure, performing generic computer functions without improvements to a technology or the computer itself does not transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself. The instant claims represent a computerized version of the manual process of performing an asset transaction. The computerized elements function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a processor to execute instructions to perform natural language analysis. A computer is not a significant part of the process if that process can be performed without a computer (See CyberSource, 654 F.3d at 1375 (Merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not confer eligibility).

an additional claim element or combination of elements “is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing” that, among other bases, a statement in a publication demonstrates the well-understood, routine, conventional nature of the additional element(s)”. To this accord, the Applicant argues that “in the absence of such an analysis or citation, other than the unsupported assertion on page 6, the only conclusion that can be drawn in view of the case law and the Patent Office’s rules, is that the pending claims are, in fact, directed to patent eligible subject matter; and the rejection of all claims under Section 101 should be withdrawn”. 
Examiner notes that the 101 rejection analysis both in the current and previous action specifically laid out elements that the courts have recognized as well-understood, routine and conventional and correlated the limitations of the claims to these elements.  These elements included receiving or transmitting data over a network, storing and retrieving information in memory which were correlated to the representative claim because the limitations of receiving a request from a seller…, transmitting a due diligence application…, prompting the seller to answer…, receiving answers…, transmitting summary…, receiving user request for information or user intent, and notifying the seller of buyers intent are mere data receiving and transmitting steps. Similarly, transmitting the seller’s information to the deal room or platform, as well as sending summaries to platform for display are both associated to storing and retrieving information in memory. Considering the additional limitations associated with data encryption as seen in claims 14 and 15 the Examiner asserts that the limitations are either directed to transmitting or receiving the encrypted data which is once again well-known and routine, or the limitations broadly recite the idea of encrypting which can be done in any manner and is also well known in the e-commerce realm. Ultimately, the Examiner asserts that every operation performed by the processing devices and in combination with each other is well-known in the e-

Rejections under 35 U.S.C 102
Regarding the rejections of claims 3 – 9 and 11 – 12, Applicants arguments have been considered and were found persuasive. To this accord the 35 U.S.C. 102 rejections have been withdrawn pursuant the discussion and analysis seen in the Allowable Subject Matter section below. 

Rejections under 35 U.S.C 103
Regarding the rejections of claims 1, 2, 10, 13 – 15, Applicants arguments have been considered and were found persuasive. To this accord the 35 U.S.C. 103 rejections have been withdrawn pursuant the discussion and analysis seen in the Allowable Subject Matter section below. 

Allowable Subject Matter 
	The Examiner’s statement of reasons for indicating allowable subject matter is below: 
	Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features  amount to combination of features are as follows (emphasis added):

Regarding claim 15, a computer implemented method for facilitating transactions between parties, comprising: transmitting an asset questionnaire to a seller user, the asset questionnaire including questions about an asset the seller user has available;
prompting the seller user to answer questions about the asset; 
receiving answers to the questions, the answers including confidential information;
processing the answers to generate a summary of the asset including at least one asset score, wherein the generated summary is based at least in part on the confidential information but does not contain the confidential information;
encrypting the received answers containing confidential information to generate encrypted data; 
and transmitting the summary of the asset to an online deal making platform;  
storing the answers to the questions and the encrypted data for transmission to a data room without transmitting the answers or the encrypted data to the online deal making platform;
generating an asset listing including the summary of the asset;
presenting the asset listing to a buyer user;
directing the buyer user to the data room to obtain additional information including encrypted data, about the asset;
receiving from the buyer user an intent to enter into a deal for the asset; 
and notifying the seller user of the buyer’s intent to enter into a deal for the asset.

see Non-Final Rejection, 06/26/2020, pages 7 – 19].  
The primary reference Thomas was cited because it disclosed a marketplace for IP property transactions (e.g. online deal making platform), which was capable of collecting and validating IP asset data, and allowing users to enter information associated with an IP asset (e.g. receive description of assets from sellers). Further, the system of Thomas disclosed an evaluation process for IP assets, which included ratings, valuations, and other additional data gathering techniques (e.g. evaluate assets based on their descriptions), after the system of Thomas received the necessary evaluation information, it was able to create marketing documents (e.g. a listings), and provide the listings to potential buyers upon request (e.g. present the plurality of listings to buyers). Lastly, using the system disclosed by Thomas buyers could request additional information, or a facilitation of a transaction associated with an asset which resulted in a creation of a deal room where the owner and the buyer could review information associated with assets or go through with a transaction (e.g. receive a request for a transaction of at least one of the plurality of listings from at least one of the buyer users, and notify at least one of the seller users associated with the at least one of the plurality of listings that the request of a transaction is received from the at least one of the buyer users). Becker was further cites to teach storing the answers to the questions for transmission to a data room without transmitting the answers to the online deal making platform by disclosing the idea of having certain information available only in certain circumstances. For example, one tier of a "tiered data room" may provide information—such as information that is generally publicly available—to potential buyers.
	In view of Applicant’s remarks which are incorporated fully herein and Applicants arguments it is noted that the combination of Thomas and Becker fails to teach any prompting of the seller user to 
To this accord, a new reference Ramer [see PTO-892 Form, Reference A] is cited because it discloses the idea of answering a questionnaire to submit asset information, as well as prompting a user to provide additional information or answer additional questions [see 0055 (upon submitting, the system will automatically review such submission and return a message to the accepted seller specifying more information is needed, or that the submission has been accepted)]. Further Ramer discloses storing submitted information into a deal room [see 0025 (information regarding the intellectual property offering is submitted and presented in a data room. The data room, online or tangible, can contain, for example, a copy of the intellectual property sale agreement, assignment(s), diligence questionnaire, file histories, copies of licenses, assignments in the chain of title, and other information which may be useful to prospective bidders)]. Ramer further discloses the idea of buyers requesting private meetings which could include providing additional information about an asset as well submitting an intent to purchase in the form of a bid [see at least 0028 and 0033]. In addition Ramer teaches the idea of providing confidential information which can only be provided in a data room that is accessed through a non-disclosure agreement [see 0025], which suggests that it’s possible to have a listing of an 
Additional reference Cleary [see PTO-892 Form, Reference N] is cited because it discloses the idea of managing communications between different parties that are associated with a transaction, this can include transmission of confidential documents, in an exchange via a secure and encrypted communications sessions [see 0058 – 0060]. Further Cleary discloses application, the present invention may allow content to be shared outside the enterprise with another party, but with the secure data room and secure viewing features as described herein (e.g. the ability to track access and viewing, ability to have 'read only' viewing and annotation, secure viewing on a mobile device, ability to pull back a document), and the like [see 00174]. It can be seen that Cleary discloses the use of deal rooms in transactions for the purposes of securing confidential information, as well as encrypting data for further security and confidence. However, Cleary still fails to teach processing the answers to generate a summary of the asset including at least one asset score, wherein the generated summary is based at least in part on the confidential information but does not contain the confidential information; encrypting the received answers containing confidential information to generate encrypted data; and transmitting the summary of the asset to an online deal making platform.

Ultimately, while the cited references disclose asset exchange platforms, which include virtual data room, specific storage and access to confidential information, creating asset listings and allowing buyers to interact with the sellers of said assets, none of the references alone or in combination teach or suggest the specific combination of elements as disclosed by the independent claims seen above. That is, the Examiner emphasizes each individual claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias.
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art.
Dependent claims 2, 4 – 12, and 16 – 20 are allowed over the prior art based on their dependencies on claims 1, 3, and 13 – 15. 
Examiner notes that claims 1 – 20 remain rejected under 35 U.S.C. 101.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        

/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619